DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Askit et al., U.S. Publication No. 2014/0093778, published on April 3, 2014 (Askit).

As to Claim 1, Askit discloses an acoustically active article having a composition comprising: a nano-structured metal oxide having the formula M1xM2yOz (para. 0012, lines 1-4), wherein M1 is selected from the group consisting of alkali metals, alkaline earth metals, and combinations thereof (para. 0012, lines 4-5), M2 is a transition metal or post-transition metal, and M2 has an atomic number no greater than 78 (para. 0012, lines 5-7), and x is a number in the range 0 < x < 2 (x is between 0.3 and 1; para. 0012, lines 7-9), y is a number in the range 0.4 < y < 1.2 (y is between 0.9 and 1.1; para. 0012, lines 7-9), z is a number selected such that the nano-structured metal oxide is electrically neutral (there are two oxygen atoms; para. 0012, lines 1-4), and wherein the article is capable of lowering a resonant frequency of a cavity by no less than 50 Hz when the cavity is filled with the article and the resonant frequency of the cavity is in a range from about 50 Hz to about 1500 Hz (Askit’s article is structurally identical to the claimed article and would therefore possessed the claimed properties).

As to Claim 2, Askit remains as applied above to Claim 1. Askit further discloses that M1 includes at least one of Na, Ca, Li, and K (M1 can include Na, Ca, Li and K; para. 0011, lines 7-9).

As to Claim 3, Askit remains as applied above to Claim 1. Askit further discloses that M2 includes at least one of Co and Mn (M2 can include Co and Mn; para. 0011, lines 10-12).

As to Claim 4, Askit remains as applied above to Claim 1. Askit further discloses that the nano-structured metal oxide comprises one or more of Na-Mn-O, K-Co-O, Ca-Mn-O, Li-Co-O, Na-Co-O, Ca-Co-O, Li-Mn-O, combinations thereof (the nano-structured metal oxide comprises Na-C-O; para. 10, lines 1-9).

As to Claim 5, Askit remains as applied above to Claim 1. Askit further discloses that the nano-structured metal oxide is present in the form of particles or flakes (the material is in the form of nanosheet particles; para. 0014,lines 1-3).

Claim 6, Askit remains as applied above to Claim 5. Askit further discloses that the particles or flakes have a dimension in the range of 50 nm to 50 microns (the sheet particles are 10 microns in one dimension; para. 0014, lines 7-10). 

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oki et al., U.S. Patent No. 8,426,064 patented on April 23, 2013 (Oki).

As to Claim 1, Oki discloses an acoustically active article having a composition comprising: a nano-structured metal oxide having the formula M1xM2yOz, wherein M1 is selected from the group consisting of alkali metals, alkaline earth metals, and combinations thereof, M2 is a transition metal or post-transition metal, and M2 has an atomic number no greater than 78, and x is a number in the range 0 < x < 2, y is a number in the range 0.4 < y < 1.2 (the chemical formula is LiCoO2; col. 3, lines 63-66; Li is an alkali metal, and Co is a transition metal), z is a number selected such that the nano-structured metal oxide is electrically neutral (there are two oxygen atoms; col. 3, lines 63-66), and wherein the article is capable of lowering a resonant frequency of a cavity by no less than 50 Hz when the cavity is filled with the article and the resonant frequency of the cavity is in a range from about 50 Hz to about 1500 Hz (Oki’s article is structurally identical to the claimed article and would therefore possessed the claimed properties).

Claim 7, Oki remains as applied above to Claim 1. Oki further discloses that the article has a pore volume no greater than 0.5 ml/g (the pore volume is 0.3 ml/g; col. 6, lines 38-40).

As to Claim 8, Oki remains as applied above to Claim 7. Oki further discloses that the article has a pore volume in the range of 0.005 ml/g and 0.5 ml/g (the pore volume is 0.3 ml/g; col. 6, lines 38-40).

Claims 1, 9-13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al., U.S. Publication No. 2004/0175618, published on September 9, 2004 (Inoue).

As to Claim 1, Inoue discloses an acoustically active article having a composition comprising: a nano-structured metal oxide having the formula M1xM2yOz, wherein M1 is selected from the group consisting of alkali metals, alkaline earth metals, and combinations thereof, M2 is a transition metal or post-transition metal, and M2 has an atomic number no greater than 78, and x is a number in the range 0 < x < 2, y is a number in the range 0.4 < y < 1.2 (the chemical formula is Li1.05CoO2; para. 0097, line 1; Li is an alkali metal, and Co is a transition metal), z is a number selected such that the nano-structured metal oxide is electrically neutral (there are two oxygen atoms; para. 0097, line 1), and wherein the article is capable of lowering a resonant frequency of a cavity by no less than 50 Hz when the cavity is filled with the article and the resonant frequency of the cavity is in a range from about 50 Hz to about 1500 Hz (Inoue’s article 

As to Claim 9, Inoue remains as applied above to Claim 1. Inoue further discloses that the article has a surface area per unit weight no greater than 10 m2/g (the surface area per unit weight is 1.36 m2/g; para. 0098, lines 18-21).

As to Claim 10, Inoue remains as applied above to Claim 1. Inoue further discloses that the article has a surface area per unit weight in the range from 1.0 m2/g to 5 m2/g (the surface area per unit weight is 1.36 m2/g; para. 0098, lines 18-21).

As to Claim 11, Inoue remains as applied above to Claim 1. Inoue further discloses that the article includes about 4 wt% to about 12 wt% matrix material to distribute the nano-structured metal oxide (5 parts of graphite powder is mixed with 90 parts of the nano-structured metal oxide; para. 0099).

As to Claim 12, Inoue remains as applied above to Claim 1. Inoue further discloses that the article comprises about 50 wt% to about 100 wt% of the nano-structured metal oxide (the article is 90 parts of the nano-structured metal oxide, and 10 parts other materials; para. 0099).

As to Claim 13, Inoue remains as applied above to Claim 1. Inoue further discloses that the article comprises about 0 wt% to about 50 wt% of a filler or binder (5 

As to Claim 18, Inoue remains as applied above to Claim 1. Inoue further discloses a method of making the article, the method further comprising loading the nano-structured metal oxide with a filler or binder material (5 parts of graphite powder is mixed with 90 parts of the nano-structured metal oxide; para. 0099).

Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 recites the unique features of providing an acoustic device having a cavity, and providing the acoustically active article of Claim 1 to at least partially fill the cavity. The closest prior art does not disclose or suggest such features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653